This cause was submitted in this court November 5, 1936, on the record and without a bill of exceptions. On review by this court, it was ascertained that the proceedings in the circuit court were regular and that there was no error apparent. Therefore, on November 17, 1936, the judgment was affirmed without opinion.
Application is now made for rehearing on the ground that there appeared on the back of the appeal bond from the county court a printed statement, unsigned by either the defendant or counsel representing him, these words: "I hereby demand a jury for the trial of this cause in the circuit court."
If such printed statement be in fact upon the appeal bond, as set out in appellant's brief and which we do not doubt, it does not appear in the record, and, in the absence of such statement from the record, the question cannot be here considered. However, we will say that the mere appearance of a printed form on the back of an appeal bond, unsigned either by the defendant or an attorney representing him, is not sufficient to meet the requirements of the statute.
The application for rehearing is overruled.
Application overruled.